Citation Nr: 1708811	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the lumbar spine.

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1971 to January 1972.  His DD 214 of record indicates he had one year and 10 months of net service, and the Veteran stated he entered active service in March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2008 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Boston, Massachusetts.  The December 2008 rating decision granted entitlement to service connection for lumbar spine osteoarthritis and right lower extremity neuropathy, with initial 20 percent ratings effective May 31, 2008 (date of claim).

The Board remanded the case in December 2012 to afford the Veteran a personal hearing before a Veterans Law Judge (VLJ).  The Veteran testified at a Board hearing in January 2013.  A transcript of that hearing is in the record.  The VLJ who presided over the January 2013 hearing is no longer with the Board.  The Veteran was offered the opportunity to present testimony before another VLJ.  He declined a second hearing in February 2017.

The claims were previously remanded in June 2013 so that additional treatment records and Social Security Administration (SSA) records could be obtained, and so the Veteran could be afforded updated VA examinations.

The Veteran's claim for service connection for an acquired psychiatric disorder was granted in a June 2016 rating decision, which provided a 100 percent rating for bipolar disorder, effective May 31, 2008.  As such, that claim is no longer on appeal.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran and his representative have not expressly raised the issue of TDIU as related to his low back and right lower extremity disabilities; nor has the record reasonably raised the claim.  The Veteran and his representative indicated that the Veteran's mental health disabilities impacted his employability, and cited to the Veteran's positive SSA disability determination for psychiatric disorders.  The Veteran has been rated 100 percent disabled for bipolar disorder from May 31, 2008.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114 (s).  Here, however, the record does not raise the issue of TDIU based on the increased rating claims on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's low back disability manifested in forward flexion less than 60 degrees, but greater than 30 degrees.  He does not have ankylosis, and has not been prescribed bedrest by a physician.

2.  During the period on appeal, there is evidence of no more than moderate incomplete right lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1115 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2016).

2.  The criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 8520, 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in June 2008 and April 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist by obtaining service treatment records, VA treatment records, and SSA records.  The Veteran was afforded a Board hearing in 2013, and he declined a second hearing after the 2013 VLJ retired.  Additionally, the Veteran has been afforded two VA examinations (2008 and 2016).  Although the 2008 examiner did not provide a finding regarding which nerve was involved in the Veteran's right lower extremity radiculopathy, the 2016 examiner noted it was the sciatic nerve.  Both examinations included interview of the Veteran, review of his medical records, and examination.  Both examinations also included range of motion testing and both subjective and objective findings regarding his radiculopathy.  As such, the medical evidence of record is adequate upon which to provide ratings on review.
Increased Ratings

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Factual Background

The Veteran filed a claim for service connection for back pain and bipolar disorder in May 2008.  He noted that he was first treated for back pain in 1971, and that he received treatment for his back pain singularly through VA facilities.

A November 2006 mental health treatment record included the Veteran's report of "occasional back pain while lifting heavy weights."  He further described "occasional back pain" and "pins and needles" feeling in his toes of the right foot.  He had a "history of L4 disc pinching the S1 nerve."  Motor strength testing and deep tendon reflexes were normal.  He had intact superficial touch, pain and vibratory sensation bilaterally.  

In September 2008, the Veteran was afforded a VA spine examination.  The examination included a description of the Veteran's in-service injuries/falls.  "He reports now that the pain had subsided notably, but that it kept coming back and, in fact, has over the intervening years returned frequently."  He stated that it was mostly pain in his low back, with some radiation into his right buttock, and some numbness in his right foot.  On the day of the examination, the Veteran reported pain intensity in the "10/10 range and that he had a very hard time getting out of bed at all" and arrived late for the appointment.  He stated, however, that there are "several mornings each month when the pain is in the 1/10 range and that, in general, it fluctuates in the 6 to 8/10 range."  He treated his back pain with ibuprofen, with "somewhat" improvement in pain.  He stated standing still or sitting still increased his low back pain.  When describing his right leg nerve symptoms, the Veteran noted right leg weakness and numbness of his right toes.  The examiner noted that he pointed to the general distribution of the L5 nerve root.  He had no bowel or bladder complaints.  He did not use a cane or other external support, or use a back brace.  He stated he could walk for 15 minutes maximum before his feet would hurt, and the examiner noted that this limitation was not specifically due to his back pain.  

On evaluation, it was noted that the Veteran "originally [] walked with quite notable right antalgic gait.  That seemed to subside for the most part after the examination, although he still had a somewhat shortened stance phase on his right leg.  In stance, his pelves were level."  He had flat lordosis of less than 5 degrees.  He had forward flexion to 70 degrees, with the lumbar spine remaining slightly lordotic.  He had positive straight leg raise testing, more so on the right.  "All of the above motions of the lumbar spine were repeated several times with no change in either the range of motion or in the degree of discomfort, which was notable on forward flexion and any rotary or tilting motions."  He had decreased deep tendon reflexes in the right lower extremity, and 4/5 motor strength in several muscles on the right side.  The Veteran's sensation was intact to pin and light touch except along the lateral border of the right foot where light touch was somewhat diminished and pin was still felt as pin, but to a lesser degree.  He was assessed with osteoarthritis of the lumbar spine.

In October 2008, an MRI showed, among other things, mild left foraminal effacement at L3, wide-based disc osteophyte complex and mild foraminal stenosis at L4-5, a sizeable central protrusion focally effacing the left S1 neural sleeve, focal contact is noted on the right S1 neural sleeve, and overall mild bilateral L5 foraminal stenosis combined by facet excrescences and posterior lateral aspect of underlying disc osteophyte complex.  The conclusion was that the MRI findings could "account for back pain and S1 radiculopathy symptoms (although more effacement on the left and focal contact on the right)."

In November 2008, the September 2008 examiner provided two addendums.  One addendum noted review of the October 2008 MRI findings and concluded that the findings were "entirely consistent with osteoarthritis of the lumbar spine, as well as herniated nucleus pulposus at the L5-S1 level."  The second addendum included a medical opinion linking the Veteran's current low back disability with his in-service low back injuries.  

An October 2008 VA treatment record included the Veteran's complaint of chronic foot pain in his heels and arches and low back pain which "rated to his left time" (the Board believes this is a typographical error which should read "radiated to his left side").  He was doing exercises and using Tylenol as needed for his low back pain.

In a December 2008 rating decision, the RO granted entitlement to service connection for the Veteran's low back disability and his related right lower extremity radiculopathy.  The RO assigned initial 20 percent ratings, each.  Regarding his low back disability, the RO cited the 2008 VA examination as the reason for the 20 percent evaluation although the Veteran had forward flexion greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees.  The 20 percent evaluation for the Veteran's right lower extremity was noted to be for "incomplete paralysis of foot movements which is moderate."

In April 2009, the Veteran's attorney filed a timely notice of disagreement with the December 2008 rating decision; however, no additional argument was provided at that time.

In January 2013, the Veteran appeared and testified at a Board hearing.  The Veteran's attorney noted that the Veteran had back pain, but due to his mental health and heart problems, his back pain had not been a primary concern and as such there was "very little treatment for it."  The Veteran described his back pain as "like a knife going into your back in the bottom" and he stated he additionally had neck pain and wore a neck brace.  He stated it was a sharp pain, but it would "relax for a while," and then, if he laid on his side his "sciatic nerve takes over and [would give him] more pain in [his] right leg."  He stated that he was sometimes pain-free.  He said that walking, standing, and laying down could all aggravate his pain, generally if he did any activity for greater than 15 minutes.  He noted that his pain would radiate to his right leg if he lay on his side.  To alleviate the pain he rolled over to his other side or sometimes his back.  He would also ice his back or do exercises.  He stated he was most comfortable lying down and he would lie down for "about 20 hours" per day.  He stated that his prolonged time lying down was due to a combination of his mental health disorders and his back pain.  He stated his back pain was being treated with exercises, and physicians had not suggested surgery or injections.  

During the hearing, the VLJ noted the Veteran appeared stiff and asked him about his pain.  The Veteran stated that he had neck pain "at 11" and that it was "killing" him, so he had a pad around his neck to try to keep it straight.  The VLJ asked if the Veteran was able to bend normally or move normally due to his low back or was he restricted.  The Veteran replied that he could bend/move normally but that "it hurts."  He also stated his leg would go numb from his low back to "the floor."  He stated he could have flare-ups of low back symptoms, although even with multiple questions from the Veteran's attorney and the VLJ, the extent of the functional impact of his flare-ups was not elicited from the Veteran.  He stated he had not seen a neurologist for his right leg symptoms.  The Veteran's attorney suggested the Veteran was in need of updated VA examinations, as his last examination was in 2008.

A May 2013 VA progress note included the Veteran's statement that he felt "great with the exception of some neck discomfort which comes and goes."  He reported that his right foot felt numb for the past two weeks and he had been tripping.  He declined an evaluation for this complaint.  He stated he previously only had "some toe numbness, [but] now it is up to his right ankle."  On evaluation he had a normal gait and normal reflex testing.  He had decreased "light touch sensation [on the] dorsum [of the right] foot."  The medical provider recorded the Veteran's complaint of his right foot being numb as "secondary to S1 radiculopathy, with recent tripping."  The medical provider noted that the Veteran did not have evidence of foot drop on evaluation and that he had declined a neurology consultation.  

A January 2014 VA progress note included the Veteran's report that he had right thigh pain, which he felt was due to his lumbar disc disease.  Tylenol helped with his pain.  He had no spinal tenderness of the back on evaluation.  The medical provider instructed the Veteran to continue taking Tylenol as needed for his low back pain.  

A June 2016 VA progress note addressing several of the Veteran's medical conditions, noted that the Veteran did not have spinal tenderness.  An x-ray was read to show mild degenerative changes of the lower lumbar spine.  The Veteran described his low back pain as "less symptomatic."  

Also in June 2016, the Veteran was afforded a second VA spine examination.  The Veteran was noted to have degenerative arthritis of the spine, intervertebral disc syndrome and spinal stenosis.  He had no history of spine surgery.  He reported flare-ups of low back symptoms with increased activity of the back.  He also reported functional loss with "activities involving truck range of motion (bending, twisting), weight bearing (standing, walking), and sitting cause[d] back pain.  Decreased range of motion of the back affect[ed] [his] ambulation and activities requiring use of the back."  Range of motion testing revealed forward flexion to 50 degrees.  Pain was objectively noted on examination and caused "functional loss."  The Veteran also had pain with weight-bearing.  After repeat testing, the Veteran did not have additional loss of motion.  

The examiner noted that "there [was] insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability with repetitive use over a period of time.  Based on the available evidence and exam findings, it is not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of repetitive use over a period of time outside the clinical setting."  The examiner additionally noted that she could not reliably predict decreased functional ability or potential loss of range of motion during flare-ups without resorting to speculation.  The Veteran had a positive straight leg raise test on the right.  The Veteran did not have ankylosis of the spine, and he did not have any other neurologic abnormalities, such as bowel or bladder problems, due to his low back disability.  Although the Veteran had intervertebral disc syndrome, he had not required bed rest prescribed by a physician in the past 12 months.  The Veteran's low back disability impacted his ability to work by impacting activities involving trunk range of motion (bending, twisting), weight bearing (standing, walking), and sitting which caused back pain.  

The Veteran was also afforded a VA nerve examination in June 2016.  He was noted to have right lower extremity radiculopathy.  He had moderate right lower extremity intermittent/dull pain, paresthesias/dysesthesias, and numbness.  He had normal muscle strength testing throughout.  He also had a normal reflex evaluation.  His sensory examination showed decreased sensation of the right foot and toes, but was otherwise normal.  The Veteran had an antalgic gait secondary to his back disorder.  The examiner diagnosed moderate incomplete paralysis of the sciatic nerve.  Diagnostic testing was not performed.  The Veteran noted that his right lower extremity neuropathy impacted his ability to work by affecting his weight-bearing, balance and ambulation.  



Low back disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Formula provides the following ratings, in relevant part as they apply to the thoracolumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine; 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
Diagnostic Code 5293 provides ratings for incapacitating episodes for intervertebral disc syndrome (IVDS) as follows: having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 6 weeks during the past 12 months (60 percent). 

"[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a  (Diagnostic Code 5243, Note 1).

After a review of the medical and lay evidence of record, the Board finds that a rating in excess of 20 percent is not warranted.  The Veteran has credibly described back pain which fluctuates in severity, and which includes radiation of pain and numbness to the right leg, which is separately rated.  He has described increased pain with prolonged standing, sitting and lying down.  However, during his 2013 Board hearing, he also stated that he lies down for up to 20 hours a day due to his mental health and back disabilities.  

Medical evidence in the record includes the 2008 and 2016 VA examinations.  Notably, the 2008 examination was performed while the Veteran had 10 out of 10 intensity back pain, or during a flare-up of pain.  During that examination, the Veteran had forward flexion to 70 degrees, and a combined range of motion of 155 degrees.  However, at the time of the examination, he also had an antalgic gait.  The examiner did not attribute his gate to muscle spasm or guarding, but the Board will assume it was at least partially due to his level of pain, and therefore during the 2008 examination the Veteran met the requirements for a 20 percent rating for having guarding severe enough to result in an abnormal gait.  The Board does note the Veteran's statements at the 2008 examination and during his Board hearing that his bilateral feet conditions impact his ability to stand and walk as well.  

The Veteran's forward flexion decreased between 2008 and 2016.  By the 2016 VA examination, the Veteran had forward flexion to 50 degrees.  Although he had objectively painful motion with forward flexion, he was able to perform repeat range of motion testing without additional loss of motion.  Range of motion in degrees was not provided in VA treatment records, and the Veteran's attorney noted that there were limited treatment records regarding the Veteran's spine due to his more pressing medical concerns, related to his heart and mental health.

In sum, the medical evidence of record does not show that the Veteran's forward flexion of the thoracolumbar spine was 30 degrees or less at any time during the period on appeal.  He was noted to have intervertebral disc syndrome; however, the record also did not show that he had physician-prescribed bedrest at any time on appeal.  Indeed, the Veteran stated his physicians treated his back pain with Tylenol/Ibuprofen and exercises.  The medical evidence also showed that the Veteran did not have favorable or unfavorable ankylosis of the spine.  The Veteran has reported flare-ups of pain, reaching a 10/10 on occasion, which result in functional limitations with bending, walking, sitting, and any activities involving the back.  The Board notes that the 2008 examination was performed during a flare-up of lumbar spine pain, and the Veteran still had forward flexion to 70 degrees even after repeat range of motion testing.  Given the above, the Veteran's low back disability does not warrant a rating in excess of 20 percent during the period on appeal.

Finally, the evidence does not show that the Veteran has additional neurological impairments secondary to his low back disability such that additional separate ratings may be warranted.  The Veteran is already service-connected for right lower extremity radiculopathy.  He has not been diagnosed with additional neurological abnormalities.  He has denied bowel and bladder problems associated with his spine disability.  Neurological evaluation of his left lower extremity was normal during the 2016 examination.  As such, additional separate ratings for neurological manifestations related to the Veteran's low back disability have not been shown by the record.




Right lower extremity radiculopathy

Initially, the Board notes that the Veteran was granted service connection for his right lower extremity neuropathy in December 2008, and provided a 20 percent rating under Diagnostic Code 8521, for disabilities of the external common peroneal nerve.  The 2008 examiner did not indicate a nerve involved in his examination report, although the examiner noted the Veteran's symptoms were in the L5 distribution.  However, the 2016 examiner noted that the Veteran had moderate incomplete paralysis of the sciatic nerve.  The sciatic nerve is rated under Diagnostic Code 8520.  The Board will address the rating criteria for both Diagnostic Codes.

Under Diagnostic Code 8521, for the external popliteal (common peroneal) nerve, a 10 percent rating is provided for mild incomplete paralysis.  A 20 percent rating is provided for moderate incomplete paralysis.  A 30 percent is provided for severe incomplete paralysis.  And a 40 percent is provided for complete paralysis with foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

Under Diagnostic Code 8520, for the sciatic nerve, a 10 percent rating is provided for mild incomplete paralysis.  A 20 percent rating is provided for moderate incomplete paralysis.  A 40 percent rating is provided for moderately severe incomplete paralysis.  A 60 percent rating is provided for severe incomplete paralysis with marked muscular atrophy.  And an 80 percent rating is provided for complete paralysis with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.
In 2008, the Veteran had hypoactive deep tendon reflexes of the right knee and ankles.  He had active movement against some resistance (4/5) motor strength at the extensor hallucis longus and tibialis anterior, and the iliopsoas.  His sensation was intact except along the lateral border of the right foot which had slightly diminished light touch and pin testing.  A May 2013 VA treatment record noted the Veteran did not show evidence of foot drop.  He had a normal reflex examination, but had decreased light tough sensation on the dorsum of the right foot.  The Veteran also reported tripping as he felt his foot was numb.  By 2016, the Veteran had a normal motor strength examination and a normal deep tendon reflex examination, but continued to have decreased sensation of his right foot and toes.  

Lay evidence includes the Veteran's complaints of radiating pain and numbness, which appear to be credible when considered with his medical evidence.  He stated during the 2013 Board hearing that his symptoms would radiate down his entire leg.  During VA examination he stated that he used to only have numb foot/toes on the right but that this had increased to a numb right ankle as well.  

Given the lay and medical evidence of record the Board finds that the Veteran's right lower extremity radiculopathy does not warrant a rating in excess of 20 percent.  Notably, a 20 percent rating is provided for moderate incomplete paralysis of the common peroneal and moderate incomplete paralysis of the sciatic nerve.  The Board will consider the Veteran's right lower extremity disability to be better suited to a rating under the sciatic nerve as that nerve was specifically selected by the 2016 examiner.  

The 2016 examiner recorded the Veteran as complaining of moderate pain and moderate numbness/paresthesias of his right lower extremity.  The 2016 examiner additionally assessed the severity of the Veteran's incomplete paralysis as "moderate."  The Board agrees with this finding.  The 2013 and 2016 medical evidence suggested the Veteran's right lower extremity radiculopathy symptoms were "wholly sensory."  He was noted to have some motor strength and deep tendon reflex abnormalities in 2008; however, these symptoms were of hypoactive (1+) reflexes and 4/5 motor strength.  As such, the Board considers them to fall within the "moderate" severity as well.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy is, therefore, denied.

Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability and right lower extremity radiculopathy, with the established criteria found in the rating schedule for these disabilities, shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatologies.  Specifically, the Veteran's pain and limited range of motion of his lumbar spine, and his pain and numbness with radicular symptoms are contemplated in the rating criteria.  The Veteran has described flare-ups of back pain; however, 38 C.F.R. § 4.40  and 4.45 are designed to take into account the change in symptoms associated with use.  Indeed, the records showed forward flexion to 70 (2008) and 50 (2016) degrees, with the 2008 examination occurring during a flare-up, indicating that the Veteran is currently rated at a level consistent with an increase of symptoms.  Regarding his right lower extremity, the Board reviewed several diagnostic codes in an attempt to give the Veteran the highest allowable rating.  The rating criteria for the Veteran's nerve disorder are specific in limited wholly sensory findings to a moderate, at most, rating.  Additionally, the rating criteria for nerves is based on a "mild," "moderate," "severe" language that allows the Board to take into consideration any applicable symptoms.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the lumbar spine is denied.

Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy is denied.

____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


